***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
AMICA MUTUAL INSURANCE COMPANY v. BRYAN
            PIQUETTE ET AL.
                (AC 38846)
                       Sheldon, Beach and Harper, Js.

                                   Syllabus

The plaintiff insurance company sought a declaratory judgment to determine
   the scope of coverage provided under an automobile insurance policy
   it had issued to the defendant B. The defendant P and his wife, the
   defendant R, previously had commenced a negligence action against B
   in connection with an automobile accident in which B’s automobile
   collided with a motorcycle operate by P, pursuant to which P sought
   damages for bodily injury and R sought damages for loss of consortium.
   The declaration section of the insurance policy provided liability limits
   for bodily injury of a certain amount per person, and a separate limit
   per accident. R maintained that her loss of consortium claim should be
   considered separately from P’s bodily injury claim for the purpose of
   the per person limitation. The plaintiff thereafter brought the present
   declaratory judgment action seeking a determination of the proper scope
   of coverage provided by the policy. Subsequently, the plaintiff filed a
   motion for summary judgment, and in support thereof, relied on Izzo
   v. Colonial Penn Ins. Co. (203 Conn. 305), which held that, under the
   terms of the insurance policy at issue in that case, an uninjured spouse’s
   claim for loss of consortium is derivative of the injured spouse’s claim
   for bodily injury and, therefore, does not trigger a separate per person
   limit under the terms of that policy. The trial court granted the plaintiff’s
   motion for summary judgment and rendered judgment thereon, from
   which R appealed to this court. R claimed that Izzo was inapplicable
   because the policy language at issue here differed from that in Izzo and
   that any ambiguity should be construed in favor of coverage. Held that
   the trial court properly rendered summary judgment in favor of the
   plaintiff and correctly applied Izzo to the present case; although the
   policy here provided coverage for damages ‘‘arising out of’’ bodily injury,
   whereas the policy at issue in Izzo provided coverage for damages
   ‘‘because of’’ bodily injury, the slight differences in policy language
   between those policies did not create an ambiguity that required the
   policy in the present case to be construed against the plaintiff as the
   drafter, as both policies referred to claims that flow from and are deriva-
   tive of the bodily injury sustained by another person, the derivative
   nature of the loss of consortium claim, which is inextricably attached
   to the claim of the injured spouse, required coverage under the same
   per person limitation as the injury from which it flowed under the policy
   language in the present case, and, therefore, in the absence of policy
   language providing per person coverage for a broader category of claims
   or expressly providing separate coverage for loss of consortium claims,
   R’s claim for loss of consortium was encompassed in the per person
   liability limitation applicable to P’s bodily injury claim from which it
   arose.
         Argued April 20—officially released September 19, 2017

                             Procedural History

   Action for a declaratory judgment to determine the
scope of coverage under an automobile insurance pol-
icy for damages sustained by the named defendant et
al. arising from an automobile accident involving the
plaintiff’s insured, and for other relief, brought to the
Superior Court in the judicial district of Hartford, where
the court, Scholl, J., granted the plaintiff’s motion for
summary judgment and rendered judgment thereon,
from which the defendant Rebecca Piquette appealed
to this court. Affirmed.
  Allan M. Rothenberg, with whom, on the brief, was
P. Jo Anne Burgh, for the appellant (defendant Rebe-
cca Piquette).
  Philip T. Newbury, Jr., with whom was Julia E.
Lavine, for the appellee (plaintiff).
                          Opinion

   HARPER, J. The defendant Rebecca Piquette1 appeals
from the trial court’s summary judgment rendered in
favor of the plaintiff, Amica Mutual Insurance Company,
in this declaratory judgment action brought to deter-
mine the proper scope of coverage provided by an auto-
mobile insurance policy issued by the plaintiff. The
critical question in this appeal is whether, under the
terms of an automobile insurance contract providing
coverage for bodily injury, a loss of consortium claim
is entitled to a separate per person liability limitation
from the principal bodily injury claim of another person
from which the loss of consortium claim arises. The
defendant argues that the trial court’s ruling was
improper because the language of the policy at issue
is ambiguous and the matter should be remanded for
further proceedings to determine the scope of the pol-
icy. For the reasons that follow, we conclude that the
resolution of this appeal is controlled by our Supreme
Court’s decision in Izzo v. Colonial Penn Ins. Co., 203
Conn. 305, 524 A.2d 641 (1987), and, accordingly, affirm
the judgment of the trial court, which properly
applied Izzo.
   The following undisputed facts and procedural his-
tory give rise to the present appeal. At all relevant times,
an individual named Rebecca Bahre2 was the holder of
an automobile insurance policy issued by the plaintiff.
The declaration section of this policy provided liability
limits for bodily injury of $100,000 per person and a
total limit of $300,000 per accident for bodily injury.
The policy further provided that this limit of liability is
the plaintiff’s ‘‘maximum limit of liability for all damages
including damages for care, loss of services or death,
arising out of bodily injury sustained by any one person
in any one auto accident.’’
   On June 27, 2012, this policy was in effect when a
vehicle operated by Bahre collided with a motorcycle
operated by the defendant’s husband, Bryan Piquette
(husband). As a result of this collision, Piquette suffered
physical injuries. The defendant was not present at the
time of the collision and did not witness it. On July
23, 2013, by service of process, the defendant and her
husband commenced an action against Bahre, raising
claims for bodily injury suffered by the defendant’s
husband and for loss of consortium suffered by the
defendant as a result of her husband’s physical injuries.
On December 4, 2013, Bahre, with her insurer, offered
to settle all claims for a total sum of $100,000, inclusive
of all costs and interest. This amount represented the
full per person limit of coverage for bodily injury.
Through counsel, the defendant and her husband
counteroffered to settle the matter for a total sum of
$200,000. The counteroffer was based on the assertion
that the defendant’s loss of consortium claim was enti-
tled to a separate per person limit of $100,000 from
the $100,000 per person limit covering her husband’s
bodily injuries.
   Thereafter, the plaintiff commenced the present
declaratory judgment action to determine the proper
scope of coverage provided by the policy. The plaintiff
asserted that a claim for loss of consortium is derivative
of the bodily injury claim brought by the defendant’s
husband, who was directly and physically injured in
the collision, and, therefore, the loss of consortium
claim is not entitled to a separate per person limit of
liability. Accordingly, the plaintiff asserted that its maxi-
mum liability under the policy for the defendant’s loss
of consortium claim and her husband’s corresponding
bodily injury claim was a total of $100,000.
   On July 29, 2015, the plaintiff moved for summary
judgment on the ground that there was no genuine issue
of material fact regarding the scope of the policy under
its unambiguous terms, and that the plaintiff was enti-
tled to judgment as a matter of law. The plaintiff relied
on Izzo v. Colonial Penn Ins. Co., supra, 203 Conn. 305,
which held that, under the terms of the insurance policy
at issue in that case, an uninjured spouse’s claim for
loss of consortium is derivative of the injured spouse’s
claim for bodily injury, and, therefore, does not trigger
a separate per person limit under the terms of that
policy. The plaintiff argued that the policy language
in the present case is substantially the same as that
presented in Izzo, and, accordingly, that Izzo was con-
trolling. The defendant responded that the policy lan-
guage in the present case was ambiguous and
substantively distinguishable from the language in Izzo,
and that summary judgment, therefore, was inappro-
priate.
   On January 14, 2016, the trial court granted summary
judgment for the plaintiff. The court concluded that the
policy language was not ambiguous or substantively
distinguishable from the language in Izzo. Accordingly,
the trial court concluded that it was bound by our
Supreme Court’s holding in Izzo that the policy lan-
guage did not create a separate per person limitation
of liability for one spouse’s claim for loss of consortium
that was derivative of an injured spouse’s claim for
bodily injury. This appeal followed.
   On appeal, the defendant argues that the trial court
erred in granting summary judgment for the plaintiff.
She argues that significant differences exist between
the policy language at issue here and the policy language
construed in Izzo, such that Izzo is inapplicable. She
argues that wording of the policy is ambiguous and, as
such, the policy should be construed against the plain-
tiff, in favor of coverage, in accordance with established
principles of insurance contract interpretation. The
plaintiff responds that the trial court properly con-
cluded that this matter is controlled by Izzo and prop-
erly granted summary judgment. We agree with the
plaintiff.
   We begin with the standard of review. ‘‘Summary
judgment shall be rendered forthwith if the pleadings,
affidavits, and other proof submitted show that there
is no genuine issue as to any material fact and that the
moving party is entitled to judgment as a matter of law.’’
(Internal quotation marks omitted.) Dairyland Ins. Co.
v. Mitchell, 320 Conn. 205, 210, 128 A.3d 931 (2016).
Disputes over insurance coverage are well suited to
summary judgment because the interpretation of an
insurance contract is a question of law. See, e.g., Lex-
ington Ins. Co. v. Lexington Healthcare Group, Inc.,
311 Conn. 29, 37, 84 A.3d 1167 (2014); Interface Flooring
Systems, Inc. v. Aetna Casualty & Surety Co., 261 Conn.
601, 614, 804 A.2d 201 (2002). Our review of a trial
court’s conclusions of law is plenary and we must deter-
mine whether the conclusions reached by the trial court
are legally and logically correct and find support in
the facts in the record. Dairyland Ins. Co. v. Mitchell,
supra, 210.
   Similarly, ‘‘[c]onstruction of a contract of insurance
presents a question of law for the court which this court
reviews de novo. . . . An insurance policy is to be
interpreted by the same general rules that govern the
construction of any written contract. . . . In accord-
ance with those principles, [t]he determinative question
is the intent of the parties, that is, what coverage the
. . . [insured] expected to receive and what the
[insurer] was to provide, as disclosed by the provisions
of the policy. . . . If the terms of the policy are clear
and unambiguous, then the language, from which the
intention of the parties is to be deduced, must be
accorded its natural and ordinary meaning. . . . Under
those circumstances, the policy is to be given effect
according to its terms. . . . When interpreting [an
insurance policy], we must look at the contract as a
whole, consider all relevant portions together and, if
possible, give operative effect to every provision in
order to reach a reasonable overall result.’’ (Internal
quotation marks omitted.) National Grange Mutual
Ins. Co. v. Santaniello, 290 Conn. 81, 88–89, 961 A.2d
387 (2009).
   ‘‘In determining whether the terms of an insurance
policy are clear and unambiguous, [a] court will not
torture words to import ambiguity where the ordinary
meaning leaves no room for ambiguity. . . . Similarly,
any ambiguity in a contract must emanate from the
language used in the contract rather than from one
party’s subjective perception of the terms. . . . As with
contracts generally, a provision in an insurance policy
is ambiguous when it is reasonably susceptible to more
than one reading. . . . Under those circumstances, any
ambiguity in the terms of an insurance policy must be
construed in favor of the insured because the insurance
company drafted the policy. . . . This rule of construc-
tion may not be applied, however, unless the policy
terms are indeed ambiguous.’’ (Internal quotation
marks omitted.) Id., 89; see also Zulick v. Patrons
Mutual Ins. Co., 287 Conn. 367, 373, 949 A.2d 1084
(2008).
   We disagree with the defendant’s assertion that the
slight differences in policy language between the dis-
puted policy here and the policy at issue in Izzo v.
Colonial Penn Ins. Co., supra, 203 Conn. 307, create
ambiguity that requires the policy to be construed
against the plaintiff as the drafter under established
principles of insurance contract interpretation. The pol-
icy interpreted in Izzo provided coverage for damages
‘‘because of bodily injury’’; (emphasis altered) id., 309;
while the policy at issue here provides coverage for
damages ‘‘arising out of bodily injury.’’ Principally, the
defendant argues that the latter language does not
require the direct causal relationship indicated by the
phrase ‘‘because of’’ that was used in Izzo, and that,
accordingly, it was improper for the trial court to rely
on Izzo to determine the limits of liability in the present
case. The defendant’s interpretation tortures the lan-
guage of the policy in order to find ambiguity where
there is none. We conclude, on the facts present here,
that this slight variation in policy language is a distinc-
tion without a difference.
   The resolution of this appeal, therefore, turns on our
Supreme Court’s construction of substantively similar
policy language in Izzo v. Colonial Penn Ins. Co., supra,
203 Conn. 307. Indeed, the facts of Izzo are remarkably
similar to those of the present appeal. In Izzo, a woman
suffered permanent and disabling injuries, including the
loss of a leg, in an automobile accident caused by
another driver. Id. Although the injured woman’s hus-
band was not involved in the accident, he claimed that
he suffered a loss of consortium as a result of the
injuries to his wife. Id. The decision in Izzo arose from
a declaratory judgment action regarding these claims
to determine, under the terms of an insurance contract
owned by the driver that caused the accident, whether
separate liability limitations applied to each claim or
whether the derivative loss of consortium claim was
covered by the same limitation.
  The driver that caused the accident in Izzo held an
insurance policy that provided liability limitations for
bodily injury of $100,000 ‘‘per person’’ and $300,000 ‘‘per
occurrence.’’ Id., 308. The policy’s liability limitations
for bodily injury provided that, ‘‘for ‘Each Person’
[$100,000] is the most [w]e’ll pay for damages because
of bodily injury to one person caused by any one occur-
rence. The amount shown on your Declarations Page
for ‘Each Occurrence’ [$300,000] is the most we’ll pay
for all damages as a result of any one occurrence, no
matter how many people are injured.’’ (Emphasis omit-
ted.) Id., 309. Additionally, the policy specified that cov-
erage for bodily injury includes ‘‘damages for the loss
of an injured person’s services.’’ Id., 309 and n.4. These
policy terms are substantively similar to the terms of
the policy at issue in the present appeal.3 The parties
in Izzo did not dispute that this language expressly
provided coverage for loss of consortium claims. The
dispute in Izzo, as in the present case, was whether the
husband’s loss of consortium claim was entitled to a
separate per person liability limitation from the wife’s
bodily injury claim, which would have resulted in a
total maximum recovery for both claims of $200,000.
Id., 308.
    The court in Izzo identified the critical question as
whether the loss of consortium claim arose ‘‘out of
bodily injury sustained by ‘one person’ so as to make the
‘per person’ limit applicable, or is [a loss of consortium
claim] a claim for bodily injury to a second person
such as to invoke the ‘per occurrence’ limit.’’ (Emphasis
added.) Id., 309. The court concluded that the derivative
nature of a loss of consortium claim caused it to be
‘‘inextricably attached’’ to the bodily injury claim and
therefore covered by the same per person limitation
under the policy language at issue, which did not
expressly provide separate coverage for loss of consor-
tium claims. Id., 312. The court explained that ‘‘[a] cause
of action for loss of consortium does not arise out
of a bodily injury to the spouse suffering the loss of
consortium; it arises out of the bodily injury to the
spouse who can no longer perform the spousal func-
tions. . . . [A]lthough loss of consortium is a separate
cause of action, it is an action [which] is derivative
of the injured spouse’s cause of action. . . . Loss of
consortium . . . is not truly independent, but rather
derivative and inextricably attached to the claim of
the injured spouse. The [husband’s] loss of consortium
claim, therefore, clearly fits within the ‘per person’ limit
[covering the wife’s bodily injury claim] as [the hus-
band’s claim] is a loss sustained ‘because of bodily
injury to one person [the wife] caused by any one occur-
rence.’ ’’ (Citations omitted.) Id., 312.
   After careful consideration of the trial court’s deci-
sion in the present case, we conclude that it correctly
applied Izzo. As noted previously, there is no meaning-
ful difference between the language of these two poli-
cies. There is no question that both policies cover loss
of consortium claims, and neither policy expressly pro-
vides separate per person coverage for loss of consor-
tium claims. In Izzo, the per person limitation of liability
applied to ‘‘damages because of bodily injury to one
person caused by any one occurrence.’’ (Emphasis
altered; internal quotation marks omitted.) Id., 309.
Here, the policy’s per person limitation of liability
applies to ‘‘damages . . . arising out of bodily injury
sustained by any one person in any one auto accident.’’
(Emphasis added.) It is clear that both policies refer
to claims that flow from and are derivative of the bodily
injury sustained by another person. In light of our
Supreme Court’s decision in Izzo, it is equally clear that
the derivative nature of the loss of consortium claim
requires coverage under the same per person limitation
as the injury from which it flows under the policy lan-
guage present here.
   Our conclusion in this appeal, as in Izzo, is driven
largely by the nature of a loss of consortium claim,
which is ‘‘not truly independent, but rather derivative
and inextricably attached to the claim of the injured
spouse.’’ Izzo v. Colonial Penn Ins. Co., supra, 203
Conn. 312. When Izzo was decided, loss of consortium
only recently had been recognized as a cause of action
in Connecticut. See Hopson v. St. Mary’s Hospital, 176
Conn. 485, 496, 408 A.2d 260 (1979) (recognizing loss of
consortium as independent cause of action). However,
from the earliest days of its recognition in Connecticut,
the derivative nature of a loss of consortium claim has
been clear, and it was held that the settlement of the
bodily injury claim from which the loss of consortium
claim arose acted to extinguish the loss of consortium
claim. See Voris v. Molinaro, 302 Conn. 791, 798–801,
31 A.3d 363 (2011) (discussing policy rationale for extin-
guishing loss of consortium claim upon settlement of
principal injury claim regardless of status of the deriva-
tive claim). In the absence of policy language providing
per person coverage for a broader category of claims4
or expressly providing separate coverage for loss of
consortium claims, we must conclude that a loss of
consortium claim is encompassed in the per person
liability limitation applicable to the bodily injury from
which it arises.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The named defendant, Bryan Piquette, settled his claim with the plaintiff
during the pendency of this appeal. Bryan Piquette is therefore not participat-
ing in this appeal and all references to the defendant refer to his wife,
Rebecca Piquette.
   2
     Bahre is also named as a defendant in this matter, but did not enter an
appearance and is not participating in this appeal.
   3
     As previously noted, the policy at issue in the present action provided
that the plaintiff’s ‘‘maximum limit of liability for all damages including
damages for . . . loss of services . . . arising out of bodily injury sustained
by any one person in any one auto accident’’ is $100,000.
   4
     The court in Izzo noted that in jurisdictions where a loss of consortium
claim has been found to be subject to a separate per person limitation of
liability, the policies at issue covered ‘‘personal injury’’ claims rather than
‘‘bodily injury’’ claims, which are not synonymous. ‘‘[T]he policy term ‘per-
sonal injuries’ is ‘broader, more comprehensive and significant’ than the
term ‘bodily injury.’ . . . The term ‘personal injury’ is broad enough to
encompass a claim for injury which is personal to the claimant, although
flowing from the physical injury of another. . . . [T]he term ‘bodily injury,’
however, is narrower in that it connotes an element of personal contact.
. . . A claim for loss of consortium, although a ‘personal injury,’ is not a
‘bodily injury’ to the claimant.’’ (Citations omitted.) Izzo v. Colonial Penn
Ins. Co., supra, 203 Conn. 313.